Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, claims 1-10 are pending and examined below. 

Information Disclosure Statement (IDS)
	Three information disclosure statements submitted on 08/07/2019 ("08-07-19 IDS"), 09/10/2020 ("09-10-20 IDS") and 05/12/2022 ("05-12-22 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 08-07-19 IDS, 09-10-20 IDS and 05-12-22 IDS are being considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
	In claim 1, open and closed brackets may give an appearance that the limitations within them are not part of the claim as bracketing can be reasonably construed as signifying deleted limitations. Also, please consider not putting limitations in open and closed parenthesis.  Appropriate corrections are required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite, because it is unclear what "the n-membered cyclic compound" is referring to as there is no antecedent basis for it.  
	Claims 2-5 are indefinite, because they depend from the indefinite claim 1. 
	Independent claim 6 is indefinite for the same reason that the independent claim 1 is indefinite.
	Claims 7-10 are indefinite, because they depend from the indefinite claim 6.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Claims 1-10 are directed to an abstract idea and the claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), 134 S. Ct. 2347.  
	Regarding independent claim 1, as a representative claim, independent claim 1 recites the following (Highlighted portions in bold of the claim constitute an abstract idea; the remaining limitations are "additional elements," if any):
	A method for calculating stable conformations, the method comprising:
	converting stable conformation data of an (n-a)-membered cyclic compound [with the proviso that a is a positive integer and (n-a)[Symbol font/0xB3]3] into conformation data of an n membered cyclic compound (with the proviso that n is an integer of 4 or greater) using data related to an atomic group including atoms in the number of at least a; and
	minimizing energy of the n-membered cyclic compound using the conformation data of the n-membered cyclic compound,
	wherein the method is a method for calculating stable conformations of the n-membered cyclic compound using a computer. 
	
	As to the first step of the patent eligibility analysis (Step 2A, First Prong), the highlighted portion of the claim constitutes an abstract idea, because it is directed to an abstract idea of mathematical concepts, in particular mathematical relationships and/or mathematical calculations (see Section 2106.04(a)(2) of the MPEP).  Calculating for stable conformations of n-membered cyclic compound invoke mathematical relationships and/or calculations using stable conformation data of an (n-a)-membered cyclic compound. 
	The highlight portion of the claims may also constitute an abstract idea for being directed to a mental process. According to Section 2106.04(a)(2)III.C., "Claims can recite a metal process even if they are claimed as being performed on a computer.  Presumably, one of ordinary skill in the art would be able to calculate stable conformations by hand by converting stable conformation data of an (n-a)-membered cyclic compound into conformation data of n-membered cyclic compound and minimizing energy of the n-membered cyclic compound using said conformation data. This is supported by the Applicant's own disclosure that "As a method for determining stable conformations of a cyclic compound, therefore, the CONFLEX system..., and the Ring Opening system have been known. These systems have a problem that it takes a long time to complete a calculation." (page 1, paragraph [0005] of the Specification). Whether or not a calculation takes long time to complete does not foreclose on the human mind to make these calculations per se. 
As to the second step of the patent eligibility analysis (Step 2A, Second Prong), examiner believes that as currently recited, the judicial exception of the abstract idea identified above is not integrated into a practical application of the judicial exception for the following reasons:
First, on page 2 of the Specification, the Applicant discloses that "It is to be understood that both the foregoing general description and the following detailed description are exemplary and explanatory and are not restrictive of the invention, as claimed." (para [0010] of the Specification). So, claim 1 encompasses a broad range of open-ended alternative embodiments.  Nor does the claim improves the function of a computer or improves another technology or technical field. That is, as currently recited, claim 1 is not particularly integrated into a particular practical application.
Second, the additional element of "a computer" have been recited with without particular features or details unlike the neural network training example provided in Section 2106.04(a)(1) of the MPEP. Third, there is no transformation or reduction of a particular article to a different state or thing to the extent seen in Diehr. 
Third, "a computer" as currently recites fails to link the use of the judicial exception to a particular technological environment, with a general-purpose computer. Hence, there exists a strong need to prevent such claim from preempting all applications of the judicial exception of the abstract idea.
As to last step of the patent-eligible analysis (Step 2B), the Step 2B requires an examination of "the elements of the claim to determine whether it contains an 'inventive concept' sufficient to 'transform' the claimed abstract idea into a patent-eligible application...A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. at 1982 (internal citations omitted).
Here, as mention above in Step 2A, Second Prong, claim 7 recite the additional element of "a computer," but it is not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself for two reasons:
	First, using a computer is well-understood, routine and conventional in the art as evidence by the Applicant's own admission of prior art in paragraph [0005] on page 1 of the Specification. As such, the additional element does not meaningfully limit the claim to be more than just the abstract idea. 
	Second, the additional element above only generally links the use of the abstract idea to a technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. As such, the claim as a whole is a "fundamental building block of human ingenuity" which would tend to monopolize the abstract idea across a wide range of possible inventions, rather than be narrowly limited to a particular application of the abstract idea. 
Regarding claims 2-5, none of the dependent claims 2-5 recite additional method steps that may rescue its base claim from being directed to an abstract idea. Moreover, none of the claims 2-5 contain additional elements that can be construed to rescue the claims 2-7 as being significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.

Regarding independent claim 6, independent claim 6 is analogous to the representative claim 1, written as a device claim. There are no additional method steps over the method steps recited in the representative claim that may rescue its base claim from being directed to an abstract idea. There is an additional element of "a device." However, the additional element does not amount to significantly more than the abstract idea for two reasons:
	First, "a device" is recited at a high level of generality and can be reasonably construed as encompassing a generic computer having generic processor performing a generic computer function of processing instructions. Using such a computer device has been well-understood, routine, conventional activity in the industry for many years as evidenced by Applicant's admission of a computer system (para [0005] of the Specification). 	
	Second, "a device" only generally links the use of the abstract idea to a particular technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. As such, the claim as a whole is a "fundamental building block of human ingenuity" which would tend to monopolize the abstract idea across a wide range of possible inventions, rather than be narrowly limited to a particular application of the abstract idea. 
Therefore, independent claim 6 is also found to be directed to an abstract idea without significantly more.
Regarding claims 7-10, none of the claims 7-10 recites additional method steps that may rescue its base claim from being directed to an abstract idea. Moreover, none of the claim 7-10 contains additional elements that can be construed to rescue the claims 7-10 as being significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2018/0218111 A1 to Rocchia et al.
Pub. No. US 2003/0055574 A1 to Still et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        03 August 2022